COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00809-CR
Style:                    Rodys Sanchez v. State of Texas
Date motions filed*:      October 30, 2014 and November 10, 2014
Type of motions:          Motions to Substitute as Counsel
Parties filing motions: Appellant
Document to be filed:     N/A

Is appeal accelerated?       No

Ordered that motions are:

          Granted
               If document is to be filed, document due:
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          The motions to substitute as counsel as currently filed are denied and are construed as a
          notice of appearance. The Clerk of this Court is ordered to note on the docket Cory
          Roth’s appearance as lead counsel of record for appellant. See TEX. R. APP. P. 6.2. If
          counsel Kelly Smith requests withdrawal, she must file a motion to withdraw that
          complies with Texas Rules of Appellate Procedure 6.5(d).

Judge’s signature: /s/ Evelyn V. Keyes
                   

Panel consists of ____________________________________________

Date: November 13, 2014




November 7, 2008 Revision